THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) is effective the 1st day of November, 2007,by and between ePlus, inc. a Delaware corporation (the “Company”) and Kleyton Parkhurst (the “Executive”). RECITAL The Executive is employed as Senior Vice President, Treasurer, and Assistant Secretary and the parties have negotiated this Agreement in consideration of the Executive’s valuable services and expertise. NOW THEREFORE, in consideration of the mutual promises and covenant herein contained, the parties do hereby agree as follows: 1.
